Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 21−13084−MBK
                                          Chapter: 11
                                          Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Matawan Acquisition, LLC
   1801 Highway 35 North
   Wall, NJ 07719
Social Security No.:

Employer's Tax I.D. No.:
  20−4409992

                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that is discharged as trustee of the estate of the above named debtor(s) and the bond is canceled;
and the case of the above named debtor(s) is closed.


Dated: July 27, 2021                        Michael B. Kaplan
                                            Judge, United States Bankruptcy Court
